COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-11-00378-CR


Matthew Christopher Clark                 §   From County Criminal Court No. 1

                                          §   of Denton County

                                          §   (CR-2010-01679-A)
v.
                                          §   March 14, 2013

                                          §   Opinion by Justice Dauphinot

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By_________________________________
                                         Justice Lee Ann Dauphinot
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00378-CR


MATTHEW CHRISTOPHER CLARK                                           APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Matthew Christopher Clark appeals the trial court’s revocation of

his misdemeanor community supervision for assault of a family member in

violation of Texas Penal Code section 22.01(a)(1). In two issues, he argues that

the trial court abused its discretion by revoking his community supervision based

on the State’s improper argument and that he was not afforded due process of

law. Because the trial court did not abuse its discretion by revoking Appellant’s

      1
       See Tex. R. App. P. 47.4.

                                        2
community supervision and because he was afforded the due process to which

he was entitled, we affirm the trial court’s judgment.

      The underlying offense for which Appellant was placed on community

supervision was committed in Denton County. Because Appellant was a resident

of Tarrant County, his community supervision was transferred to Tarrant County.

Typically, Appellant was ordered to participate in several programs and

evaluations and was ordered to pay all the fees involved with the various

programs and evaluations, as well as community supervision fees, a Crime

Stoppers fee, a family violence shelter fee, and court costs, while being required

to support his family and complete eighty hours of community supervision. The

purported purpose of all these fees, evaluations, meetings, programs, and panels

was to rehabilitate Appellant. Appellant initially reported to the Denton County

community supervision office on September 3, 2010. He was arrested for a new

offense involving alcohol in December 2010.

      The transfer to Tarrant County did not go smoothly.         Denton County

community supervision officer Rhett Wallace testified at the revocation hearing

that he was not even sure whether Appellant had ever met with his Tarrant

County community supervision officer because it often takes Tarrant County two

to three months to complete the transfer process. Wallace also testified that

Appellant knew he had an affirmative duty to provide proof of completion of the

various evaluations, panels, programs, and community service obligations and

that Wallace had received no such proof.


                                          2
      In his first issue, Appellant contends that the State improperly elicited

testimony about his alcohol-related arrest, a revocation allegation that the State

abandoned before trial. Although the State dismisses Appellant’s argument as

bordering on specious, we do not find it to be so. We consider the issue of

legitimate concern.

      We review the trial court’s decision to admit evidence for an abuse of

discretion.2 The trial court abuses its discretion only if its decision falls “outside

the zone of reasonable disagreement.”3

      Appellant points out that a defendant in a criminal case may not be

simultaneously tried for a collateral crime.4 Appellant is correct under normal

circumstances.        In a community supervision revocation case, however,

commission of a new offense, or even an allegation of the commission of a new

offense, may become relevant if it relates to the violation of a condition of

community supervision, such as to commit no new offense, to avoid persons or

places of disreputable or harmful character, or to use no alcohol.

      The State had abandoned the allegation that Appellant had committed a

new offense in its live petition to adjudicate. But the State offered evidence of

the new arrest because it involved alcohol, and Appellant had not yet completed

      2
       Davis v. State, 329 S.W.3d 798, 803 (Tex. Crim. App. 2010), cert. denied,
132 S. Ct. 128 (2011).
      3
       Id. (citation omitted).
      4
       See Albrecht v. State, 486 S.W.2d 97, 100 (Tex. Crim. App. 1972).


                                          3
the required drug and alcohol evaluation. Under the facts of this case, the issue

of alcohol abuse was both relevant and of concern to the trial court in

determining the appropriate disposition of the case.      As we understand the

record, the trial court heard the evidence not as evidence of a collateral offense,

but in relation to the negative impact of alcohol on Appellant’s life and the

importance of the alcohol and drug evaluation. We therefore hold that the trial

court did not abuse its discretion by overruling Appellant’s objection to the

evidence. To the extent that Appellant complains of the prosecutor’s referencing

the alleged new offense in closing argument, we note that Appellant’s objection

to the prosecutor’s argument was sustained. We overrule Appellant’s first issue.

      In his second issue, Appellant argues that he was denied due process

because he did not receive sufficient guidance and supervision from the

community supervision officers. As the Texas Court of Criminal Appeals recently

explained,

      Revocation involves the loss of liberty and therefore implicates due
      process. The central issue to be determined in reviewing a trial
      court’s exercise of discretion in a community supervision revocation
      case is whether the defendant was afforded due process of law.5

      Wallace admitted that Tarrant County did not even offer the Victim Impact

Panel that Appellant had been ordered to attend. Wallace also admitted that

Appellant might not have yet met the community supervision officer in Tarrant


      5
       Leonard v. State, 385 S.W.3d 570, 577 (Tex. Crim. App. 2012) (citations
omitted).


                                        4
County after the September meeting in Denton County. Wallace also admitted

that the mere fact that the Denton County Community Supervision office does not

have a record of completion of a community supervision requirement does not

mean that it has not been completed.        Appellant argues that “[i]n addition

to . . . receiving no supervision and no guidance, he also had no idea of who to

send proof that he was doing what he was supposed to be doing.” Appellant

argues that because he did not receive the guidance he needed, the trial court

violated his right to due process by revoking his community supervision.

      Ideally, every community supervision department would have adequate

staff and funding to operate at maximum efficiency. Ideally, every person placed

on community supervision could be personally guided through the process.

Unfortunately, we do not live in that ideal world. Probationers often need the

continued advice and guidance of their attorneys in traveling the winding and

treacherous road of community supervision. But the record shows that Appellant

knew that he was obligated to pay his fees, and he also knew that he could mail

those fees to the Denton County Community Supervision Department. He did

not do so; he offered no suggestion that he was unable to pay. The record

shows that Appellant knew how to contact the Denton County Community

Supervision Department to ask questions about when and where to report to his

community supervision officer as well as for evaluations, panels, counseling, and

all the other myriad conditions of community supervision. While a stated goal of




                                        5
community supervision is rehabilitation,6 it may often appear to be an

exceedingly difficult obstacle course that the probationer is expected to

negotiate. In the case now before this court, however, the State proved that

Appellant violated at least one condition of community supervision for which he

had no excuse or justification. Proof of a single violation is sufficient to support

revocation.7 We cannot say that the trial court violated Appellant’s right to due

process by revoking his community supervision based on his unjustified failure to

pay the assorted fees. We overrule Appellant’s second issue.

      Having overruled Appellant’s two issues on appeal, we affirm the trial

court’s judgment.




                                                   LEE ANN DAUPHINOT
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

LIVINGSTON, C.J., concurs without opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 14, 2013




      6
       United States v. Knights, 534 U.S. 112, 119, 122 S. Ct. 587, 591 (2001).
      7
       Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980).


                                         6